United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1987
Issued: April 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 31, 2009 appellant filed a timely appeal from Office of Workers’ Compensation
Programs’ decisions dated October 21, 2008 and June 15, 2009. Under 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits; and (2) whether appellant has established continuing disability after
October 21, 2008, causally related to the accepted employment injury.
FACTUAL HISTORY
Appellant, a 58-year-old aircraft mechanic, filed a Form CA-2 claim for benefits on
June 28, 2005, alleging that he developed a lower back condition causally related to factors of

employment.1 The Office accepted the claim for temporary aggravation of lumbar/lumbosacral
degenerative disc disease.2
On September 10, 2007 appellant filed a Form CA-7 claim for a schedule award.
In order to determine whether appellant had any impairment stemming from his accepted
condition and the nature and extent of his current disability, the Office referred appellant to
Dr. Thomas J. Sabourin, Board-certified in orthopedic surgery, for a second opinion
examination.
In a May 5, 2008 report, Dr. Sabourin stated that appellant sustained a temporary
aggravation of his underlying condition, which apparently had ceased. He noted that a magnetic
resonance imaging (MRI) scan showed changes at the L4-L5 level. Dr. Sabourin stated,
however, that appellant had severe subjective complaints of lower back pain which were unlikely
to have been caused by his accepted condition. He noted no neurological deficit on examination
and advised that there was apparently some exaggeration of his symptoms. Dr. Sabourin advised
that the severity and duration of appellant’s symptoms were disproportionate to the accepted
condition, which had resolved. He did not indicate that appellant had any ratable permanent
impairment of his lower extremities stemming from his accepted condition.3
On September 15, 2008 the Office issued a notice of proposed termination of
compensation to appellant. It found that the weight of the medical evidence, as represented by
the opinion of Dr. Sabourin, the second opinion physician, established that his accepted,
employment-related temporary aggravation of lumbosacral degenerative disc disease had
resolved and that he had no residuals from the work injury.4 The Office allowed appellant
30 days to submit additional evidence or legal argument in opposition to the proposed
termination. Appellant did not submit any additional medical evidence.
By decision dated October 21, 2008, the Office terminated appellant’s compensation,
finding that Dr. Sabourin’s opinion represented the weight of the medical evidence.
On October 30, 2008 appellant requested an oral hearing, which was held on
March 20, 2009.5

1

The Office indicated that appellant also filed a Form CA-1 claim for traumatic injury in which he alleged that he
sustained a lower back injury on March 17, 2004. However, the form is not contained in the instant record.
2

Appellant continued to work on light duty with restrictions.

3

In a July 16, 2008 report, an Office medical adviser rated a three percent permanent impairment of appellant’s
left and right lower extremities based on Dr. Sabourin’s findings. However, the record contains no documentation
indicating that any further development of a schedule award was undertaken.
4

The Office noted that it had requested additional medical evidence from appellant in support of his schedule
award claim, but that it had not received such evidence.
5

As noted above, appellant stated that he did not miss any time from work due to his accepted employment
injury.

2

By decision dated June 15, 2009, an Office hearing representative affirmed the
October 21, 2008 termination decision, finding that the Office met its burden to terminate
compensation.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.6
After it has determined that an employee has disability causally related to his or her federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.7
ANALYSIS -- ISSUE 1
In this case, the Office based its decision to terminate appellant’s compensation on the
opinion of Dr. Sabourin, the Office referral physician. In his May 5, 2008 report, Dr. Sabourin
noted that appellant demonstrated subjective complaints of severe lower back pain but advised
that the severity and duration of his symptoms were disproportionate to the accepted condition.
He asserted that appellant’s current symptoms were most likely not attributable to his accepted
condition, a temporary aggravation of lumbosacral degenerative disc disease, which had
resolved. Dr. Sabourin found no neurological deficit on examination and advised that there was
apparently some exaggeration of his symptoms.
The Board finds that the Office properly found that Dr. Sabourin’s referral opinion
represented the weight of the medical evidence and negated a causal relationship between
appellant’s current condition and his accepted condition, a temporary aggravation of lumbosacral
degenerative disc disease. Dr. Sabourin’s report is sufficiently probative, rationalized and based
upon a proper factual background. The Office therefore properly relied on his opinion in its
October 21, 2008 termination decision.
LEGAL PRECEDENT -- ISSUE 2
Once the Office properly terminated appellant’s compensation in its October 21, 2008
decision, the burden of proof shifted to appellant to establish continuing disability.8
ANALYSIS -- ISSUE 2
Appellant did not submit any additional medical evidence. Thus, the Office hearing
representative properly found in his June 15, 2009 decision that appellant had submitted no
evidence sufficient to undermine the Office’s finding in its October 21, 2008 termination
decision that the opinion of Dr. Sabourin represented the weight of the medical evidence. As the
6

Mohamed Yunis, 42 ECAB 325, 334 (1991).

7

Id.

8

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

3

record lacks medical evidence establishing continuing disability after October 21, 2008,
appellant did not meet his burden of proof to establish continuing disability. The Board therefore
affirms the October 21, 2008 and June 15, 2009 Office decisions.
CONCLUSION
Under the circumstances described above, the Board finds that the Office met its burden
of proof to terminate appellant’s compensation benefits and appellant has not established an
employment-related continuing disability following the termination of his benefits.
ORDER
IT IS HEREBY ORDERED THAT the June 15, 2009 and October 21, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: April 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

